      Case 1:20-cv-00936-JGK-RWL Document 43 Filed 02/17/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                2/17/2021
                                                               :
PHOENIX BULK CARRIERS (BVI), LTD.,                             :
                                                               :    20-CV-0936 (JGK) (RWL)
                                    Plaintiff,                 :
                                                               :    DECISION AND ORDER
                   - against -                                 :    ON MOTIONS TO QUASH
                                                               :      AND TO COMPEL
TRIORIENT, LLC                                                 :
                                                               :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This action began when Plaintiff Phoenix Bulk Carriers (BVI), Ltd. (“Phoenix”) filed

for confirmation of, and entry of judgment on, an arbitration award obtained against

Defendant Triorient, LLC (“Triorient”).               To collect on the judgment, Phoenix issued

subpoenas to several non-party individuals and entities (the “Subpoenas”). The non-

parties (collectively referred to as the “Non-Parties”) include Triorient’s sole members

Albert Winslow and Juan Facundo Santucci (sometimes referred to as the “Triorient

Members”); and Triorient Coal, LLC and Darien Land Management (“DLM”), both

companies related to Triorient and similarly owned and controlled by Santucci and Wilson

(the “Triorient Related Companies”).                Phoenix also issued subpoenas to Triorient’s

Financial Director, Ines Jamie (“Jamie”); financial entities Citibank, N.A. (“Citibank”),

American Express (“Amex”), and Charles Schwab & Co., Inc. (“Schwab”) (collectively, the

“Financial Entities”); as well as Brooklawn Country Club, of which Winslow is a member,

and Manursing Island Club, of which Santucci is a member (collectively, the “Country

Clubs”).




                                                        1
     Case 1:20-cv-00936-JGK-RWL Document 43 Filed 02/17/21 Page 2 of 15




       None of the Financial Entities or Country Clubs have moved to quash the

Subpoenas issued to them. Nonetheless, the Non-Parties – Winslow, Santucci, and the

Triorient Related Companies – have moved to quash those Subpoenas. Phoenix has

cross-moved to compel compliance with the Subpoenas served on individuals Winslow,

Santucci, and Jamie. For the reasons set forth below, subject to certain limitations,

Triorient’s motions to quash are DENIED, and Phoenix’s cross-motion to compel is

GRANTED.

                                       Background

A.     The Judgment

       Phoenix and Triorient entered into a charter contract for transportation of cargo.

In 2017, Phoenix filed arbitration against Triorient for breach of the contract (the

“Arbitration”). The arbitration panel issued an award in Phoenix’s favor on September 27,

2019. Phoenix then filed a petition to confirm the arbitration award on February 4, 2020

(Dkt. 1), and on June 28, 2020, the Court granted Phoenix’s petition and entered judgment

in favor of Phoenix and against Triorient in the amount of $538,442.03 (the “Judgment”).

(Dkt. 14.) Triorient has not paid any of the Judgment owed to Phoenix. The Triorient

Related Companies were not parties to the Arbitration or Judgment, but Santucci and

Wilson are the only members of both those entities as well as Triorient.

B.     The Subpoenas

       The Subpoenas seek financial information pertaining to Triorient as well as

financial information pertaining to the Non-Parties. With respect to Triorient directly, the

Subpoenas seek, for instance, account statements, correspondence, and other

documents concerning accounts that are or were in Triorient’s name; Triorient loan




                                             2
     Case 1:20-cv-00936-JGK-RWL Document 43 Filed 02/17/21 Page 3 of 15




documents; and collection instruments served on Triorient (i.e., notices of liens,

garnishments, or attachments of property directed to Triorient assets or property). The

Non-Parties do not object to the Subpoenas insofar as they seek that information.

       Rather, they object to the Subpoenas insofar as they seek information about or

from the Non-Parties. Information of that type sought from the Financial Entities includes,

for example, correspondence with the Triorient Members and bank records for any

accounts maintained by the Triorient Members or the Triorient Related Companies. From

the Country Clubs, Phoenix has asked for the Triorient Members’ account statements and

correspondence.

       From Santucci, Winslow, and Jamie, documents sought by Phoenix include bank

records, insurance policies paid for by Triorient, records of transfers of funds between

Triorient, the Triorient Related Companies, Santucci, and Winslow; records of transfers

in and out of Schwab and Citibank; Amex charges; and the like. From the Triorient

Related Companies, Phoenix has requested documents concerning matters such as a

lease between Triorient and DLM (the two companies share the same address); transfers

of funds between Triorient, the Triorient Related Companies, and the Members; tax

returns; capital records; and audited financial statements.

C.     Information on Which the Subpoenas are Based

       The documents sought by Phoenix are grounded in certain limited information of

which Phoenix already is aware. For instance, Phoenix has identified specific transfers

of funds between a Triorient account at Citibank and other Triorient or Triorient-related




                                            3
     Case 1:20-cv-00936-JGK-RWL Document 43 Filed 02/17/21 Page 4 of 15




accounts at Citibank.    (Gutowski Aff. Ex. 6-7. 1)    Similarly, Phoenix has presented

evidence of a relatively recent transfer of funds from Triorient to Schwab. (Gutowski Aff.

Ex. 20.) There is also evidence of a $2.15 million debt owed by Trident Coal to Triorient;

$260,000 in payments from Triorient to DLM; a $68,000 loan from DLM to Triorient; and

Triorient’s receipt of a Paycheck Protection Program loan, followed by immediate

transfers to DLM and then transfers back to Triorient. (Gutowski Aff. Ex. 9-10.)

       In addition to evidence of multiple transfers back and forth between Triorient and

the Triorient Related Companies Phoenix has identified records of transactions in which

Triorient paid hundreds of thousands of dollars for Amex credit card charges, life

insurance premiums, country club expenses, cash (through ATM withdrawals and

otherwise), and even a Costco membership directly connected to Santucci and Wilson.

(Gutowski Aff. Ex. 13-16.) While many or all of these could be legitimate company

expenses, it is plausible that some or many of them could have been a means for Santucci

and Wilson to siphon funds from Triorient.

         Legal Standards for Post-Judgment Discovery From Non-Parties

       Post-judgment discovery is governed by Rule 69 of the Federal Rules of Civil

Procedure. D’Avenza S.p.A. v. Garrick & Co., No. 96-CV-166, 1998 WL 13844, at *2

(S.D.N.Y. Jan. 15, 1998). Under that rule, a judgment creditor, such as Phoenix, may

obtain discovery in aid of enforcement of the judgment “from any person – including the

judgment debtor – as provided in these rules or by the procedure of the state where the

court is located.” Fed. R. Civ. P. 69(a)(2). As the rule expressly recognizes, discovery in




1
 “Gutowski Aff.” refers to the Affirmation of Peter J. Gutowski dated December 11, 2020
(Dkt. 34).


                                             4
     Case 1:20-cv-00936-JGK-RWL Document 43 Filed 02/17/21 Page 5 of 15




aid of enforcement may be sought against “any person,” including non-parties. The

comparable New York rule similarly provides that a “judgment creditor may compel

disclosure of all matter relevant to the satisfaction of the judgment, by serving upon any

person a subpoena.” N.Y. C.P.L.R. 5223.

       Precisely because discovery to enforce a judgment is employed to discover assets

of a recalcitrant judgment debtor, judgment creditors “must be given the freedom to make

a broad inquiry to discover hidden or concealed assets of the judgment debtor.” GMA

Accessories, Inc. v. Electric. Wonderland, Inc., No. 07-CV-3219, 2012 WL 1933558, at *4

(S.D.N.Y. May 22, 2012) (internal quotation marks omitted); accord EM Ltd. v. Republic

of Argentina, 695 F.3d 201, 207 (2d Cir. 2012) (“broad post-judgment discovery in aid of

execution is the norm in federal and New York state courts”); Pegaso Development Inc.

v. Moriah Education Management LP, No. 19-CV-7787, 2020 WL 6323639, at *4

(S.D.N.Y. Oct. 28, 2020) (quoting EM Ltd. and recognizing that judgment creditors are

allowed “broad post-judgment discovery,” including from non-parties, such as banks, that

possess information pertaining to the judgment debtor’s assets (internal alteration

omitted)).

       Discovery to enforce judgments often focuses on transfers of assets, such as when

a judgment debtor transfers funds to another entity in an effort to deplete assets and

evade payment. Judgment creditors thus are permitted discovery of non-party assets

“where the relationship between the judgment debtor and the non-party is sufficient to

raise a reasonable doubt as to the bona fides of the transfer of assets between them.”

GMA Accessories, 2012 WL 1933558 at *5 (internal quotation marks omitted); see also

D’Avenza, 1998 WL 13844 at *3 (“Plaintiff is entitled to examine third parties to determine




                                            5
     Case 1:20-cv-00936-JGK-RWL Document 43 Filed 02/17/21 Page 6 of 15




if a judgment debtor has concealed or transferred assets applicable to satisfying its

judgment”). 2

       Although discovery in aid of enforcement is “broad,” the rules do not provide

judgment creditors with unfettered license to go on a “fishing expedition,” subpoenaing

non-parties just to see what might turn up. See D’Avenza, 1998 WL 13844 at *3. Instead,

“post-judgment discovery must be ‘calculated to assist in collecting on a judgment.’”

Allstate Insurance Co. v. Mirvis, No. 08-CV-4405, 2017 WL 10398552, at *1 (E.D.N.Y.

Jan. 25, 2017) (quoting EM Ltd., 695 F.3d at 207). Accordingly, post-judgment discovery

of non-parties is “limited to a search for the judgment debtor’s hidden assets.” GMA

Accessories, 2012 WL 1933558 at *4 (internal quotation marks and brackets omitted).

       The burden to demonstrate the relevance of the requested material lies with the

party issuing the subpoena; the burden to show that the request is impermissible lies with

the non-party opposing the subpoena. Id. at *5 (citing Kingsway Financial Services v.

Pricewaterhouse-Coopers, LLP, No. 03-CV-5560, 2008 WL 4452134, at *4 (S.D.N.Y. Oct.

2, 2008). Ultimately, “whether to limit Rule 69 post-judgment discovery remains within

the discretion of the district court pursuant to its powers under Federal Rule of Civil




2
  Triorient cites to Uniden Corporation of America v. Duce Trading Co., Ltd., No. 89-CV-
878, 1993 WL 286102 (W.D.N.Y. July 19, 1993) for the proposition that asset discovery
against a non-party requires “a somewhat heightened showing of necessity and relevance
– i.e., at least some demonstration of concealed or fraudulent transfers or alterego
relationship with the judgment debtor.” Id. at *1. In Uniden, the judgment creditor moved
to compel deposition testimony from the judgment-debtor’s principal concerning a
company established by his wife shortly after the judgment-debtor became defunct. The
court disposed of the matter without getting to the merits of the issue. Instead, the court
denied the motion without prejudice because the judgment creditor failed to comply with
local district court rules in filing the motion. Id. In any event, the Court does not deem
Uniden’s articulation of the standard to be materially different from the principles set forth
above, and arrives at the same conclusion regardless of which formulation is applied.


                                              6
     Case 1:20-cv-00936-JGK-RWL Document 43 Filed 02/17/21 Page 7 of 15




Procedure 26(b)(2).” Allstate Insurance, 2017 WL 10398552 at *1 (citing EM Ltd., 695

F.3d at 207).

                             Triorient’s Motions to Quash 3

       Phoenix has provided evidence of transfers of funds between Triorient, the

Triorient Related Companies, and Wilson and Santucci, who are the only Members of

each entity. Phoenix also has presented evidence raising questions about the propriety

of those transfers, including payments made to and by the Triorient Related Companies,

Wilson and Santucci. The Court agrees that “the relationship between [Triorient] and

the [Non-Parties] is sufficient to raise a reasonable doubt as to the bona fides of the

transfer of assets between them.” GMA Accessories, 2012 WL 1933558 at *5 (internal

quotation marks omitted). The discovery Phoenix seeks from and about the Non-Parties

generally is “calculated to assist in collecting on” the judgment against Triorient., EM

Ltd., 695 F.3d at 207, and comfortably falls within the “broad post-judgment discovery”

permitted under Fed. R. Civ. P. 69. Id.

       The Non-Parties contend that the only material Phoenix needs is material that

can and should be requested from Triorient, and that the Non-Parties should only be

subject to discovery in the event that Phoenix does not obtain what it needs from

Triorient. That is disingenuous. Following issuance of the arbitration award, Phoenix,

through Winslow, indicated that Triorient intended to pay off amounts due to Phoenix



3
  In their moving papers, the Non-Parties argue that they have standing to move to quash
the Subpoenas and that they timely filed their motions. Phoenix does not contest either
point, and the Court deems those issues undisputed. Accordingly, the Court will not
address them further. The Non-Parties do suggest that the motions are improper as being
supported by sworn statements from only the Non-Parties’ lawyers, not the Non-Parties
themselves. That argument has no merit as the lawyers, of course, represent the Non-
Parties; no declaration or affidavit is required of the clients as opposed to their lawyers.


                                             7
     Case 1:20-cv-00936-JGK-RWL Document 43 Filed 02/17/21 Page 8 of 15




but needed more time, and would provide whatever financial documents Phoenix

requested. (Second Gutowski Aff. ¶¶ 5-6. 4) But Triorient never paid anything, provided

only limited information, and “stonewalled all of Phoenix’s requests for specific

documentation and information on their business activity, receivables, contracts, etc.”

(Second Gutowski Aff. ¶¶ 7-8.) Meanwhile, as more time has passed, multiple creditors

have filed lawsuits and, in some instances, obtained judgments against Triorient. 5

Constraining Phoenix to start with discovery only from Triorient could further jeopardize

its ability to collect on its judgment. Phoenix is entitled now to pursue post-judgment

discovery with latitude to follow the proverbial money trail.

       No more persuasive is the Non-Parties’ argument that Phoenix already has

sufficient documentation as reflected in the evidence it presents to support the requests

currently at issue.     Just because Phoenix has some information about some

transactions reflecting some transfers or depletion of some funds does not mean they

are not entitled to seek more fulsome discovery to gain a fuller picture.

       The Non-Parties also raise concern about the personal and confidential nature

of some of the information sought. That concern, however, is readily addressed by use

of a protective order limiting the use and disclosure of materials produced by both the



4
 “Second Gutowski Aff.” refers to the Second Affirmation of Peter J. Gutowski dated
Dec. 28, 2020 (Dkt. 39).
5
  See, e.g., Wells Fargo Bank, N.A. v. Triorient, LLC, No. FST-CV20-6049259-S (Conn.
Super. Ct. commenced Nov. 16, 2020) (alleging Triorient breached $20 million credit
facility); M2M Panamax Pool Ltd. v. Triorient LLC, No. FST-CV20-6049258-S (Conn.
Super. Ct. commenced Nov. 16, 2020) (seeking confirmation of a $66,677.29 arbitration
award); CLDN Cobelfret Pte Ltd. v. Triorient LLC, No. 20-CV-9926 (S.D.N.Y. commenced
Nov. 25, 2020) (seeking confirmation of two partial final arbitration awards); Cargill Inc.,
Ocean Transportation v. Triorient LLC, No. 20-CV-10058 (S.D.N.Y. commenced Dec. 1,
2020) (seeking confirmation of $1,482,717.47 final arbitration award).


                                             8
     Case 1:20-cv-00936-JGK-RWL Document 43 Filed 02/17/21 Page 9 of 15




parties and non-parties.

      The Court now turns to briefly addressing the scope of the Subpoenas issued to

the Financial Entities and Country Clubs. All requests are appropriately limited in time

to January 1, 2018 (after commencement of the Arbitration) to the time of production.

      Citibank: The Citibank Subpoena requests at issue essentially ask for all

account information and correspondence for accounts maintained by Winslow,

Santucci, DLM, and Triorient Coal, and a specific account, designated as the ‘399

account, for which a transfer was made to Triorient’s account from DLM. Given the

evidence obtained so far reflecting transfers among Triorient, the Triorient Related

Companies, Santucci, and Winslow, these requests, with one exception described

below, are appropriate.

      The Non-Parties argue that transfers of funds into Triorient’s account do not

justify discovery of the other accounts, because money flowing in is favorable to Phoenix

and augments, rather than depletes, the judgment debtor’s assets. The Court agrees

with Phoenix, however, that transfers in can be, and most often are, also accompanied

by transfers out. Indeed, Phoenix has presented financial records indicating outflow of

funds. Although Phoenix has not presented evidence of transfers in, out, and between

every combination of those individuals and entities, enough has been presented to

make the requests reasonably calculated to lead to discovery of Triorient’s assets.

      To be sure, there may be transactions to and from the various accounts that are

proper or even have nothing to do with Triorient. But production of documents that

contain both information that is relevant and responsive as well as information that is

not relevant or responsive is commonplace. Were it otherwise, the fact that a document




                                            9
    Case 1:20-cv-00936-JGK-RWL Document 43 Filed 02/17/21 Page 10 of 15




includes both relevant and irrelevant information would preclude production of the

document at all. That is not the law.

      While most of the Citibank requests are appropriate, the Court finds request

number 6 to be overly intrusive and unjustified. That request seeks all correspondence

between Citibank on the one hand and Winslow, Santucci, or Triorient on the other.

Correspondence between the bank and its individual customers may include a variety

of subject matter, and not all correspondence necessarily sheds light on where assets

came or went. Accordingly, the request from Citibank of correspondence with Winslow

or Santucci need not be produced, unless such correspondence is in their capacity as

an agent of Triorient. The Citibank Subpoena may be enforced subject to that limitation.

      Amex: The Subpoena directed to Amex makes three requests, one each for the

account statements and associated documents for the Amex accounts of Triorient,

Santucci, and Winslow. The documents sought are those “showing the source and

manner of each payment received,” thus focusing on transfers into the Amex accounts.

Those requests are reasonably calculated to locate Triorient assets.        The Amex

Subpoena may be enforced.

      Schwab: Like the Amex Subpoena, the Schwab Subpoena requests account

statements and related documents for Triorient, the Triorient Related Companies, and

the two Triorient Members. The Schwab requests similarly are tailored to obtaining

documents “showing the source and manner of each payment received” and are

reasonably calculated to locate Triorient assets. The Schwab Subpoena may be

enforced.




                                           10
    Case 1:20-cv-00936-JGK-RWL Document 43 Filed 02/17/21 Page 11 of 15




       Country Clubs: As explained above, Phoenix issued subpoenas to the Country

Clubs to follow up on evidence of Triorient payments to the Country Clubs on behalf of

Winslow and Santucci. The Country Club Subpoenas seek all club statements and

other documents for Winslow, Santucci, and Triorient “showing the course and manner

of each payment received.” As with the other Subpoenas, this request is appropriate,

but only as to payments received by the Country Clubs. The second request asks for

all correspondence between the Country Clubs and Winslow, Santucci, and Triorient.

That request is overbroad as such correspondence could well include matters having

nothing to do with financial transactions or source of funds. Accordingly, the second of

the Country Club requests shall be limited to correspondence concerning payments

made by, for, or on behalf of Winslow, Santucci, and Triorient to the Country Clubs. The

Country Club Subpoenas may be enforced subject to that limitation.

       The documents requested of Santucci, Wilson, and Jamie will be discussed next,

in the context of Phoenix’s motion to compel their compliance with the Subpoenas

served on those individuals.

                               Phoenix’s Motion to Compel

       The Subpoenas directed to Santucci, Wilson, and Jamie, which the Court refers to

here collectively as the “Individual Subpoenas,” are directed to each individual in respect

to their relationship to Triorient and the Triorient Related Companies. 6 The Subpoena to

Winslow thus is addressed to him as “Albert Winslow (Owner of Triorient LLC, Triorient




6
 For purposes of the Individual Subpoenas, the Triorient Related Companies include not
only Triorient Coal and DLM, but also Triorient Trading LLC, another company for which
Santucci and Winslow appear to be the sole members or owners. (See Gutowski Aff. Ex.
5.)


                                            11
    Case 1:20-cv-00936-JGK-RWL Document 43 Filed 02/17/21 Page 12 of 15




Coal LLC, Triorient Trading LLC and Darien Land Management LLC).” The Subpoena to

Santucci bears the same designation. The Subpoena to Jamie is directed to “Ines Jamie

(Financial Director of Triorient LLC).” The three Individual Subpoenas each contain the

same seventeen requests.

       The issues raised with respect to the Individual Subpoenas are largely the same

as those raised with respect to the Subpoenas discussed in the previous section – the

extent to which Phoenix may obtain post-judgment discovery from the Triorient Related

Companies, Wilson, and Santucci. The Court already has determined that financial

discovery of Triorient assets flowing to or from the individual Members and the Triorient

Related Companies is proper.

       The Individual Non-Parties raise three particular objections with respect to the

Subpoenas directed to them. First, Triorient asserts that the three subpoenas are “keeper

of record subpoenas seeking the production of documents in Triorient’s custody,

possession, and control” and that Triorient cannot broaden the scope of the subpoenas

issued to Santucci and Winslow by directing the subpoenas to them in their capacity as

owners and managing directors of Triorient and also the Triorient Related Companies.

Accordingly, Triorient argues, the subpoenas should be limited solely to documents in

Triorient’s possession, custody, and control, which do not include documents held by or

on behalf of the Triorient Related Companies.

       That argument is just another way of saying that discovery should not be permitted

about or from anyone other than Triorient. Triorient does not cite any authority to support

its argument, and the objection does not stand up to scrutiny. The Individual Subpoenas

seek documents in the three individuals’ possession, custody, and control in their




                                            12
    Case 1:20-cv-00936-JGK-RWL Document 43 Filed 02/17/21 Page 13 of 15




personal capacity, which, for Santucci and Winslow, includes their being sole members

or owners of Triorient and the Triorient Related Companies. As long as the documents

are in Santucci and Winslow’s possession, custody, or control, they are proper fodder for

production even if the documents concern the Triorient Related Companies or Santucci

and Winslow.

       The second objection advanced by the Individual Non-Parties is that the Individual

Subpoenas include requests for personal financial information of Santucci and Winslow.

As Triorient explains, its objection is premised on the same grounds on which it moved to

quash the Subpoenas to non-parties such as the Financial Entities and Country Clubs.

Accordingly, the objection is overruled to the same extent it is overruled in connection

with the Subpoenas at issue on the motions to quash.

       Lastly, Triorient contends that the motion to compel should be denied because

Phoenix failed to accept Triorient’s offer to meet and confer regarding Triorient’s

objections. Like its contention that Phoenix should conduct its discovery in stages, this

protest is hardly meaningful. Triorient objected to the requests in their entirety, and,

although offering to meet and confer, did not identify any documents that it would produce.

The Federal Rules of Civil Procedure do not permit such blunderbuss objections, and

instead require parties to state whether any responsive materials are being withheld on

the basis of the objection and to produce the rest. Fed. R. Civ. P. 34(b)(2)(C). Moreover,

Triorient suggested that Phoenix withdraw the subpoenas and serve requests only to

Triorient. That, of course, is precisely what the parties dispute – the extent to which

Phoenix should be able to obtain production of documents from, and concerning, entities




                                            13
    Case 1:20-cv-00936-JGK-RWL Document 43 Filed 02/17/21 Page 14 of 15




other than Triorient. While parties certainly must engage in good faith meet and confer,

Triorient had already drawn a line in the sand with its communications to Phoenix.

      The Court has reviewed the seventeen requests set forth in the Individual

Subpoenas and deems them to be appropriate, 7 subject to the following limitations.

      Requests 7 and 8 (documents reflecting transfer of funds to, respectively, Winslow

and Santucci): These requests are limited to transfers from Triorient or the Triorient

Related Companies.

      Request 14 (records of all meetings of the owners of Triorient and the Triorient

Related Companies): This request is limited to official meeting minutes from January 1,

2018 forward.

      Request 16 (all records reflecting capital from inception): This request is limited to

documents sufficient to show capital from January 1, 2018 forward.

                                      Conclusion

      Accordingly, for the foregoing reasons, and subject to the limitations set forth

above, Triorient’s motions to quash are DENIED, and Phoenix’s cross-motion to compel

is GRANTED. The Clerk of Court is respectfully requested to terminate the motions at

Dkts. 22-39.




7
  Request 13 requests tax returns of Triorient and the Triorient Related Companies.
Although tax returns often are shielded from discovery, their production is appropriate
here as they may shed light on the extent to which various payments and transfers were
paid out as income, treated as business expenses, or simply used as a means of
depleting assets.


                                            14
    Case 1:20-cv-00936-JGK-RWL Document 43 Filed 02/17/21 Page 15 of 15




                                  SO ORDERED,



                                  _________________________________
                                  ROBERT W. LEHRBURGER
                                  UNITED STATES MAGISTRATE JUDGE

Dated: February 17, 2021
       New York, New York




                                    15
